Citation Nr: 1434142	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-18 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant is entitled to an apportionment of the Veteran's Department of Veterans Affairs disability compensation as his dependent spouse.



ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The Veteran served on active duty from March 1962 to July 1988.  He died in May 2011.  The appellant in this case is the Veteran's former spouse.  She and the Veteran married in November 1991.  Their marriage was annulled in November 2002.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim for apportionment of the Veteran's VA disability compensation.  


FINDINGS OF FACT

1.  The appellant and the Veteran were married in November 1991.  

2.  Their marriage was legally annulled in November 2002.  

3.  In September 2007, the appellant submitted a request for an apportionment of the Veteran's VA compensation benefits as his dependent spouse.  


CONCLUSION OF LAW

The appellant is not legally entitled to an apportionment of the Veteran's VA compensation benefits.  38 U.S.C.A. § 101(31) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the VCAA does not apply in this case, given the nature of the issue on appeal.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the VCAA applies only to claims for benefits filed under Chapter 51 of Title 38, United States Code.  See e.g. Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); Livesay v. Principi, 15 Vet. App. 165, 179 (2001)(en banc).  Apportionment, the matter at issue in this case, is governed by Chapter 53, United States Code, and involves a determination as to how existing benefits are paid.  Thus, the VCAA does not apply.  See also Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (holding that the VCAA does not apply to claims for restoration of competency as the applicant "is not seeking benefits under Chapter 51, but, rather, is seeking a decision regarding how his benefits will be distributed under Chapter 55").

In any event, the Board notes the pertinent facts in this case are not in dispute, and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).


Factual Background

The pertinent facts in this case are not in dispute.  

In November 1991, the appellant and the Veteran were married.  In November 2002, their marriage was legally annulled.  

In September 2007, the appellant submitted a request for apportionment of the Veteran's VA benefits as his dependent spouse, stating that the appellant had abandoned her and her daughter in 1999 and that she needed financial support.  (The Board notes that the appellant's claim for an apportionment of the Veteran's VA compensation on behalf of their daughter was adjudicated separately and is not at issue in this appeal).  

In accordance with contested claims procedures, the RO notified the Veteran of the appellant's request and sought additional information from both parties.  

In June 2008, the RO denied the appellant's claim for apportionment of the Veteran's VA disability compensation, finding that because their marriage had been legally annulled, she was not legally entitled to an apportionment as his spouse.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.452 (2013); see also Marrero v. Gober, 14 Vet. App. 80, 81-82 (2000); Hall v. Brown, 5 Vet. App. 294 (1993).  

In May 2010, the Veteran renounced his VA compensation benefits to receive full military retirement pay.  His VA compensation benefits were terminated, effective June 1, 2010.

In May 2011, the Veteran died.  


Law and Analysis

As noted, this is a contested claim.  38 U.S.C.A. § 7105A (West 2002); 38 C.F.R. §§ 19.100-102, 20.500-504 (2013).  As discussed, the record shows that the Veteran died in May 2011, before the Board could issue a decision in this case.  As a matter of law, Veterans' claims do not survive their deaths.  Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Because this is a contested claim, however, the appellant has standing in her own right and the Veteran's death did not extinguish her appeal to the extent she may have had entitlement to an apportionment of the Veteran's VA compensation prior to his death.  See Marrero v. Gober, 14 Vet. App. 80, 83 (2000) (Steinberg, J., concurring).  Thus, the Board has considered her claim on the merits.  

Under applicable criteria, a Veteran's VA benefits may be subject to apportionment "[i]f the veteran is not residing with his or her spouse."  See 38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.452 (2013); see also Marrero v. Gober, 14 Vet. App. 80, 81-82 (2000); Hall v. Brown, 5 Vet. App. 294 (1993).  In pertinent part, a "spouse" for VA purposes is defined as a person whose marriage to a Veteran is valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the right to benefits accrued.  See 38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.1(j), 3.50 (2013).  Upon legal dissolution of a marriage, therefore, the individual loses his or her status as a "spouse" and potential entitlement to an apportionment of a Veteran's VA disability compensation.  

In this case, the record shows that the appellant's marriage to the Veteran was legally annulled in November 2002.  She has not contended otherwise.  She filed a claim for apportionment in September 2007.  Thus, the appellant was not legally entitled to an apportionment of the Veteran's VA compensation benefits at any time from the date of her claim to the date of his death.  38 U.S.C.A. § 101(31) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50(a) (2013).

Moreover, the Board observes that the Veteran renounced his VA compensation benefits in May 2010 in order to receive full military retirement pay.  His VA compensation was terminated effective June 1, 2010.  Absent VA compensation, therefore, the appellant also has no legal entitlement to an apportionment from that date, regardless of her marital status to the Veteran.  

As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs disability compensation is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


